Title: To Thomas Jefferson from Julian Ursin Niemcewicz, 10 April 1807
From: Niemcewicz, Julian Ursin
To: Jefferson, Thomas


                        
                            Sir
                     
                            
                        10th. April 1807 Elisabeth Town.
                     
                        
                        The important Events passing now in Poland, have certainly Sir attracted your attention, and as a friend to
                            freedom and national Independance, have excited your Interest, never was there a more promising prospect of that unhappy
                            Country regaining its existence. Altho now an American Citizen & enjoing under your Administration the blessings
                            of the only free Governement in the world, I can not ferget my native Country: Consistent in my principles, I consider it
                            as a Sacred duty to hasten to my post, & join my feeble Services to those my Countrymen undertake. The present war
                            exposes even the neutrals to a thousand vexations, they can not be to well provided with passports, Certificats
                            &:&: I have my Certificat as an American Citizen, but take the Liberty to apply to You, that you may be so
                            good, as to direct the Secretary of State Mr. Maddison (:to whom, I have not the honor to be acquinted:) to give me a
                            Passport. Should you wish to write to Gl: Kosciuszko, or give me any other Commands, I shall be happy, to execute them.
                            Permit Sir to return you my thanks for all your Civilities, & to express my most sincere wishes for your health
                            & happiness, and the Wellfare of a Coutry which forever will be dear to me. I have the honor to be with great
                            respect.
                        Sir Your Obedient humble Servant.
                        
                            Julian. U. Niemcewicz
                     
                        
                    